Citation Nr: 0921433	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1964 to 
August 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Entitlement to service connection for a hypertension will be 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD) based on an 
independently verifiable inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of these appeals, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the final adjudication of the instant case, the RO's 
letters dated in April 2000 and April 2001, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

With respect to the Dingess requirements, the appellant was 
not provided with timely notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the appellant's claim for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO has also made all reasonable attempts to verify the 
stressors claimed by the appellant.  In addition to a variety 
of claimed stressors, the appellant mainly alleges three 
stressors that the RO has not been able to verify.  These 
were: (1) in September 1968, a soldier from the 1st or 9th 
Infantry (named "Ronnie" or "Ronald") was shot and killed 
while riding in the passenger seat of the appellant's truck 
during a resupply convoy; (2) on December 1, 1970, the 
appellant claims he killed an unidentified individual 
thinking the person was an enemy soldier, who later turned 
out to be an innocent young girl; and (3) in March 1971, he 
was present and participated in fire fight at Tay Ninh, 
Vietnam, during which that base camp received mortar and 
rocket fire.  The RO submitted a request for records relevant 
to these claimed stressors to the U.S. Army & Joint Services 
Records Research Center (JSRRC).  The response from the JSRRC 
did not confirm the occurrence of any of these events.   
Moreover, given the lack of any other supporting evidence 
provided, the Board concludes that the RO has made all 
reasonable attempts to verify the appellant's alleged 
stressors, and further efforts to verify this claim would be 
futile.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."); see also M21- 1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that appellants must provide, at a minimum, a 
stressor that can be documented).

The appellant's was provided a VA examination to determine 
the presence of PTSD and, if present, the etiology and 
severity thereof.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  Moreover, 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the 
[appellant] was engaged in combat with 
the enemy and the claimed stressors are 
related to such combat, the 
[appellant's] lay testimony regarding 
claimed stressors must be accepted as 
conclusive as to their actual 
occurrence and no further development 
for corroborative evidence will be 
required, provided that the 
[appellant's] testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the appellant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the appellant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, 10 Vet. App. at 134; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the appellant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the appellant served on active duty from 
October 1964 to August 1972.  According to his DD 214, the 
appellant's military specialty was Motor Transportation 
Operator.  The appellant received a Vietnam Service Medal, a 
Vietnam Campaign Medal with 60 Device, 4 Overseas Service 
Bars, and an Expert Badge for the M14 Rifle.

A review of the appellant's service treatment and personnel 
records did not reveal complaints of or treatment for PTSD.  
During his July 1972 separation examination, the appellant's 
clinical psychiatric evaluation was normal.  The appellant 
filed his present claim seeking service connection for PTSD 
in April 2000. 

In September 1972, the appellant was convicted of and 
incarcerated for the murder of a young girl.  In May 1986, 
while in prison, the appellant underwent an evaluation for 
PTSD.  During this evaluation, the appellant reported several 
inservice stressors: (1) within 3 months of arriving in 
Vietnam, he participated in a fire fight that resulted in the 
deaths of 3 fellow servicemen, which were the first deceased 
individuals he had ever seen; (2) due to the lack of Infantry 
support, he was forced to participate in perimeter sweeps 
despite his lack of training; (3) participation in night 
convoys to Tay Ninh, Cu Chi, and Quan Loi, which were 
characterized as "extremely dangerous"; (4) on one of these 
night convoys, his unnamed best friend was riding in the 
front seat of the truck the appellant was driving, the convoy 
was attacked, many men were killed or wounded including the 
appellant's best friend, who was shot in the head; (5) he 
signed up for every hazardous mission he could and logged 
over 7000 combat miles; (6) on leave after his first tour, he 
was rejected by friends and family for his involvement in 
Vietnam; (7) during his second tour, the appellant stated 
that he "went crazy" and killed a Vietnamese child, which 
was subsequently covered up by the military; and (8) during 
the remainder of this second tour, 3 more of the appellant's 
friends were killed.  Based on these reports from the 
appellant and a review of the appellant's military records, 
the Readjustment Counselor conducting the evaluation stated, 
"I have been seeing [the appellant] since February [1986] 
and do not find any reason to disbelieve the information he 
has shared with me."  The diagnosis was PTSD, chronic type, 
and an addiction to heroin.

A review of the appellant's prison treatment records over the 
entire course of his incarceration did not reveal complaints 
of or treatment for PTSD beyond the May 1986 evaluation.

In October 1999, the appellant was released from prison on 
parole.  In November 1999, the appellant went to a VA medical 
facility to receive treatment for PTSD.  A review of the 
intake notes, dated in November 1999, revealed that the 
appellant was noted as having PTSD by history and was then 
scheduled to undergo a PTSD screening.  In December 1999, the 
appellant underwent a VA PTSD screening for enrollment in 
group therapy sessions.  During this screening, the appellant 
reported several stressors:  (1) a friend of his was riding 
in the passenger seat of his truck when he was shot in the 
head; (2) an incident in which he killed an unidentified 
individual thinking the person was concealing explosives in a 
back pack who later turned out to be an innocent young girl; 
and (3) commonly seeing bodies of dead fellow servicemen 
hanging in bamboo trees, many of which had their genitalia 
removed and placed in their mouths.  The appellant also 
reported having an abusive father and witnessing "a fair 
amount" of violence while he was incarcerated.  The 
diagnosis was PTSD, chronic, moderate.

The appellant was regularly treated for PTSD from December 
1999 to February 2001 including a PTSD assessment in January 
2000.  During this assessment, the appellant reported that 
prior to entering active duty service he was not abused, but 
that he witnessed his alcoholic father abuse his mother.  
During his active duty service, the appellant reported: (1) 
logging many combat hours as a truck driver; (2) killing a 
young girl; (3) experiencing an ambush; and (4) that his 
unnamed best friend was killed while riding in the front seat 
of the truck that the appellant was driving.  The appellant 
further reported that he served 27 years in prison for 
murdering a young girl and that he was treated at an unnamed 
psychiatric hospital wherein his condition was diagnosed as 
paranoid schizophrenia.  After administering clinical and 
diagnostic testing, the examiner opined that the test results 
"suggest a possibility of PTSD symptoms, but underlying 
psychopathology may need further investigation."

In January 2001, the appellant submitted a statement in 
support of his claim, detailing the events he feels gave rise 
to PTSD.  The appellant stated that his childhood was 
"basically happy" before dropping out of school and 
entering active duty service.  The appellant reported the 
following inservice stressors:  (1) a fire fight within the 
first 3 months of service in Vietnam; (2) being forced to 
accomplish perimeter sweeps; (3) killing enemy soldiers; (4) 
witnessing fellow servicemen being killed; (5) "extremely 
hazardous" night convoys to a variety of forwardly-
positioned bases and units; (6) fear of being killed in his 
sleep; (7) a member of either the 1st or 9th Infantry was shot 
and killed with a .50 caliber weapon while riding in the 
passenger seat of his truck during a resupply mission; (8) 
signing up for every hazardous mission he could and logging 
over 7000 combat miles; (9) social and familial rejection due 
to his participation in Vietnam; (10) an incident in which he 
killed an unidentified individual thinking the person was 
concealing explosives under his/her shirt, who later turned 
out to be an innocent young girl; (11) being attacked with 
mortars and rocket while at Tay Ninh base camp; and (12) 
cutting enemy soldiers out of barbed wire after the Tay Ninh 
attack.

Thereafter, the appellant was apparently arrested for and 
convicted of assault; he was sentenced to serve 8 years.  The 
evidence of record suggests that this took place in November 
2000; however, there is no definitive evidence of record 
concerning the timing of this incarceration.


In September 2001, while in prison, the appellant underwent 
an extensive evaluation to determine if his inservice 
experiences resulted in a current diagnosis of PTSD.  Prior 
to formulating the below opinion, the examiners reviewed the 
appellant's DD 214, the May 1986 PTSD evaluation, his post-
service treatment records, and his January 2001 statement.  
Significantly, the examiners did not report reviewing the 
appellant's service treatment or personnel records.  The 
appellant reported the following stressor: (1) being at Bien 
Hoa Air Force Base in November 1967 when it came under mortar 
and rocket attack; (2) driving a fuel truck in resupply 
convoys that were known to be "extremely dangerous" and 
being attacked each time he drove in one of these convoys, 
which always resulting in the death of fellow servicemen; (3) 
conducting perimeter sweeps and search-and-destroy missions; 
(4) being ambushed/engaging in fire fights; (5) the death of 
his partner "Ronnie" who was shot in the head while sitting 
in the passenger seat of his truck during a convoy; (6) 
attacked while at Tay Ninh, after which he pulled bodies out 
of trucks and assisted with morgue duty; (7) saw fellow 
servicemen dead; (8) witnessed fellow servicemen commit 
atrocities against enemy soldiers; (9) shot and killed a 10-
year old girl who he mistook for a Viet Cong infiltrator; 
(10) present at Nui Bah Dinh during the "Human Wave 
Attack"; (11) witnessed 800 civilians and enemy soldiers 
being buried in a mass grave by a bulldozer; (12) witnessed 
400 to 500 bodies being loaded into a net for removal by 
helicopter near An Loc; and (13) witnessed death on a daily 
basis.  After clinical and diagnostic testing was 
administered, the examiners opined that, "Based on the 
psychological examination and a review of the documents 
listed in this report, as well as psychological testing, the 
diagnostic impressions...are as follows:" PTSD, chronic, and 
Major Depression, recurrent without psychosis.  The examiners 
continued by finding that the appellant "suffers from 
severe, chronic [PTSD] as a result of his war zone stressors 
during the Vietnam War."

The appellant submitted statements in support of his claim, 
dated in January 2002, February 2002, and July 2004 that 
focused on 3 inservice stressors:  (1) an incident in which a 
man (named "Ronnie" or "Ronald") was shot and killed while 
riding in the passenger seat of the appellant's truck during 
a resupply convoy; (2) an incident in which he killed an 
unidentified individual thinking the person was an enemy 
soldier, who later turned out to be an innocent young girl; 
and (3) in March 1971, he participated in fire fight at Tay 
Ninh, Vietnam, during which that base camp received mortar 
and rocket fire.  While these are the appellant's main 
assertions concerning inservice stressors, the appellant also 
asserted that there were many other unlisted events that gave 
rise to his PTSD.  The appellant also submitted several 
statements in support of his claim containing general 
assertions that he participated in combat operations.

The RO submitted a request to the U. S. Army & Joint Services 
Records Research Center (JSRRC) for records pertaining to the 
3 main stressors asserted by the appellant to be the cause of 
his PTSD.  In July 2007, the JSRRC responded with the 
following information:

We have reviewed the DA Form 1, Morning 
Report (MR) submitted by the 538th 
Transportation Company (538th Trans Co).  
There are entries on the MR to indicate 
that [the appellant] was in the 538th on 
April 15, 1971 and was an assigned loss 
to the 538th on November 4, 1971.  There 
was no MR available to this office to 
determine when [the appellant] was 
assigned.  We also reviewed the 
Operational Report Lessons Learned (OR-
LL) submitted by the US Army Support 
Command (USASUPCOM) Saigon which is the 
higher headquarters of the 538th Trans 
Co.  The OR-LL states that on July 23, 
1971, Tay Ninh Base Camp received an 
attack by fire resulting in four US 
personnel wounded.  Lastly, we also 
reviewed an OR-LL submitted by the 720th 
Military Police Battalion (720th MP Bn) 
for period ending October 31, 1971.  
The OR-LL states that the Tay Ninh Base 
Camp received a total of 65 mortar 
rounds in addition to five to ten 
sappers gaining entrances to the base 
camp which is controlled by the Army of 
the Republic of Vietnam (ARVN).  During 
the attack, two US personnel and one 
ARVN interpreter were wounded.

The Board finds that the objective evidence of record does 
not show that the appellant engaged in combat.  Specifically, 
a review of his service personnel records, including his 
report of separation, Form DD 214, revealed no decorations, 
medals, badges, or commendations confirming the appellant's 
participation in combat.  Significantly, while the 
information provided by the JSRRC confirmed that the 
appellant was assigned to the 538th Transportation Company 
from April to November 1971, it did not confirm that the 
538th Transportation Company was at Tay Ninh Base Camp during 
the July 23, 1971 attack or during any of the attacks 
documented by the 720th Military Police for the period ending 
October 31, 1971.  The information provided by the JSRRC also 
did not confirm that the appellant shot and killed a young 
girl or that a passenger in the appellant's truck was shot 
and killed during a resupply mission.

The evidence of record does not show that the appellant 
participated in combat and, thus, his assertions of inservice 
stressors are not sufficient to establish their occurrence.  
Rather, a service stressor must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. 
App. at 134; Doran, 6 Vet. App. at 288-289.

Moreover, the evidence of record does not show a diagnosis of 
PTSD based on an independently verifiable inservice stressor.  
Notwithstanding the diagnoses of PTSD, the evidence of record 
does not provide corroboration or verification by official 
service records or other credible supporting evidence of the 
occurrences of the appellant's claimed stressors upon which 
those diagnoses of PTSD are based.  Just because a physician 
or other health professional accepted appellant's description 
of his wartime experiences as credible and diagnosed PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).    

Despite requests from the RO, the appellant has not provided 
sufficient information from which to verify a claimed 
inservice stressor upon which a diagnosis of PTSD has been 
based.  There is no evidence of record that corroborates the 
appellant's alleged inservice stressors in this matter.  
Moreover, as noted above, the Board finds that the RO has 
made all reasonable attempts to verify the appellant's 
claimed stressors herein.  Throughout the pendency of this 
appeal, the appellant's unconfirmed stressors are often 
vague, contradict one another, and vary in number and 
severity from one evaluation to the next.  Accordingly, 
additional development of these claimed stressors would be 
futile.  See Cohen, 10 Vet. App. at 134 ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented."); see also M21- 1MR, Part IV.ii.1.D.15.a 
(attempt at corroboration not required where stressors are 
not capable of being documented), and 14.d. (noting that 
appellants must provide, at a minimum, a stressor that can be 
documented).

Pursuant to VA regulation, the record must contain credible 
supporting evidence that the claimed inservice stressors 
occurred.  38 C.F.R. § 3.304(f).  In this case, there is no 
such credible supporting evidence concerning the appellant's 
alleged stressors.  Therefore, in the absence of credible 
evidence corroborating the appellant's statements during 
treatment regarding his inservice stressors, the Board cannot 
conclude that the requirements of 38 C.F.R. § 3.304(f) have 
been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).

Moreover, the appellant underwent a VA examination in April 
2008.  Based on a thorough review of the appellant's claims 
folder the examiner opined that:

It is not possible to make meaningful 
professional judgments about [the 
appellant] without considering 
omnipresent criminal thinking.

...

Data indicate strongly that [the 
appellant] is a very impeachable source 
of information.  Hence, professional 
judgments based on 'factual data' 
presented wholly or mostly on [the 
appellant's] self report are strongly 
contraindicated - whether obtained 
directly (his actual statements or 
report to an examiner) or indirectly 
(his statements or report recorded in a 
record).

...

Records from all sources contain no 
thorough and credible assessment for 
PTSD.

...

A diagnosis of...[PTSD] due to military 
service is not indicated.  Indeed, 
there are substantive date indicating 
that such a diagnosis is 
contraindicated.

...

The judgment of this examiner is that 
[the appellant's] claim of PTSD due to 
military service is without merit.  
Consistent with criminal mentality, he 
is using PTSD to abdicate 
responsibility.

The diagnosis was Adult Antisocial Behavior and Cognitive 
Disorder with the qualification that Vascular Dementia is 
ruled out.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, based on verified stressors, a basis upon which 
to establish service connection for PTSD has not been 
presented and the appeal must be denied.  

To the extent that the appellant believes that he has PTSD, 
the Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot and do not 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In making this determination, the Board considered various 
statements submitted on behalf of the appellant by his 
mother.  A layperson can certainly provide an eye-witness 
account of the appellant's visible symptoms.  Espiritu, 2 
Vet. App. at 494.  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge, 
such as a diagnosis as to the cause of the appellant's 
symptoms.  Id.  Thus, the appellant's mother's lay statements 
do not constitute competent medical evidence on the diagnosis 
or etiology of appellant's claimed PTSD.

As the preponderance of the evidence is against the 
appellant's service connection claim, the benefit-of-the-
doubt rule does not apply.  Accordingly, service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The appellant is seeking service connection for hypertension.

Based upon its review of the appellant's claims folder, the 
Board finds that there is a further duty to assist the 
appellant with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the appellant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

Historically, the appellant served on active duty from 
October 1964 to August 1972.  In October 1964 during his 
induction examination, the appellant did not report a history 
of high blood pressure or hypertension nor was it noted that 
he then had high blood pressure or hypertension.  Moreover, 
clinical evaluation revealed that the appellant's vascular 
system was normal and that his blood pressure was 120/78.

During an examination in February 1969, the appellant 
reported high blood pressure, but clinical evaluation found 
his vascular system to be normal; no blood pressure readings 
were provided.  In a treatment report dated in August 1970, 
the appellant's blood pressure was 116/64.

During his July 1972 separation examination, the appellant 
again reported high blood pressure.  Clinical evaluation 
revealed a normal vascular system and a blood pressure 
reading of 122/96.  The examiner diagnosed the appellant with 
possible hypertension in the past.

Treatment records generated while the appellant's was 
incarcerated included blood pressure readings of:  169/104; 
164/108; 154/105; 147/106; and 154/97, among others.  In 
treatment reports dated from May to August 1999, the 
appellant's condition was diagnosed as hypertension and he 
was prescribed medications.

Given his inservice treatment notation of possible 
hypertension, along with the evidence of his post-service 
history of treatment for hypertension, the Board concludes 
that a VA examination is necessary to ascertain whether the 
appellant's current hypertension is related to his military 
service.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements to 
provide the appellant with the appropriate 
examination to determine the existence of 
hypertension and, if present, the etiology 
thereof.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether hypertension, if 
present, is related to his military 
service.  If such determination cannot be 
made without resort to speculation, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

2.  The RO must notify the appellant that 
it is his responsibility to report for the 
VA examination scheduled and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).   In the event that 
the appellant does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the appellant 
of any scheduled VA examination must be 
placed in the appellant's claims file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
appellant and his representative must be 
provided a supplemental statement of the 
case.  After they have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


